Title: To Thomas Jefferson from Thomas Appleton, 8 February 1824
From: Appleton, Thomas
To: Jefferson, Thomas


                        Dear Sir
                        
                            Leghorn
                            8th february 1824.—
                        
                    On the receipt of your letter of the 9th of October, by the way of London, inclosing one for mr Pini, I wrote him, requesting him to call on me, the first time, he should come to Leghorn, for I was unwilling, to hazard it by post, or even private hands.—accordingly a few days since, he came to my house, when I deliver’d to him your letter, which he requested me to interpret—I then fully & faithfully explained every part to him, to which he replied, “we are so perfectly sensible, that we are indebted to M. Jefferson’s kindness, even for the whole of the amount, that any propositions of his, will, with much chearfulness, be at once approv’d by us; and in the course of a few days, I will send you a written reply to his very obliging letter.”—this letter, I now inclose you.—In mine to you, of the 21st of December last, and which went by the Brig Eliza, Captn Gale for New York, I inclos’d to you, Mr & Madme Pini’s receipt for the last year’s interest.—The truth is, that notwithstanding the extreme attention of Mr Mazzei, to atoms of his property, yet the main parts of his estate, were so embroil’d, that the credit you hold, is the most valuable item of the patrimony he left; for from 60,000 Dollars he had inherited Seven Years previous, they were found divided into little more than 20M at his decease.—he had been all his life, so occupied in nursing pence, that when he became possess’d of pounds, they bewilder’d intirely his financial powers, and thus he was the dupe of every artful rogue—He resembled an acquaintance of mine, who walks dayly over his farms, and puts into his pocket, every coin he finds in his rambles, while he leaves whole fields neglected.—I feel greatly sensible, Sir, for the kindness you have shewn towards me, in relation to my concerns with No Carolina and for the reply, which your generous intervention has drawn from Governor Holmes,—The resolution of thanks of the Senate and house of assembly, is a high and honorable testimony, but which never came to my knowledge, but through the letter of the Governor, address’d to you, and which you have favor’d me with: though the resolution of the Senate towards Mr Canova, in a parchment & in an appropriate case; was directed to my care, without a line address’d personally to me; this is the more extraordinary, as it is presumable, they must have been voted at the same time—however, this may be, it appears now from his letter to you, that he would, renew his application in my behalf, on the opening of the assembly, and I cannot doubt, from the tenor of his expressions, that some notice, will be taken of my claims, for they are not founded merely on my own sense, of the labour I have employ’d, or on the services I have render’d, but on the assurances, I receiv’d, when I undertook the commission, to wit, that they should meet, a suitable pecuniary compensation.—the truth is, had I at once complied with their instructions in relation to the statue, it would have excited ridicule, instead of respect.—It was order’d to be an erect figure, larger than life, and which from the height of their senate hall, would  at least, have touch’d the cieling: and the emblematical figure sent me, for the piedestal, represented a young slender damsel, or figurante, adorn’d with the emblems of Ceres and  Flora, combin’d, which, not only, had no allusion to the hero, but which violated every acknowledg’d principle of Statuary.—The sum which was voted to me in the house, of £100—and which was afterwards negativ’d in the Senate, you will at once perceive, Sir, was not even a mercantile commission on 12,000–Dollars, the cost of the statue, and most certainly not an equivalent for four years attention, and a journey to Rome; nor even on a level, with the services, which the Governor himself expresses in his letters to you, to have receiv’d from me.—I shall, however, patiently resign myself to the issue, for it is just as possible, that I may overate my own pecuniary claims, as it is, that His Excellency, may set too high a value on a vote of thanks; such a remuneration, would be an honorable and legal tender in North Carolina, but at the distance of 4000 miles, must forever remain unknown, and in the silent deposits of useless papers.—Accept, Sir, the renewal of my constant esteem & respect.
                        Th: Appleton
                    